—In a proceeding, inter alia, to invalidate the petition designating Robert Wertz as a candidate in the Conservative Party primary election to be held on September 12, 1978 for the public office of State Assemblyman from the 4th Assembly District, Suffolk County, the appeal is from a judgment of the Supreme Court, Suffolk County, dated August 18, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements (see Matter of Kessel v Dodd, 35 NY2d 722). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.